DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/10/2021. As directed by the amendment: claims 1, 5-6 and 10 have been amended; claims 11-17 have been cancelled.  Thus, claims 1-10 are presently pending in this application.

Allowable Subject Matter
Claim 1 (as interpreted under 35 USC 122(f), as set forth in previous office action dated 9/30/2021) and its dependent claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the closest prior art of record Kamper et al. (US 2015/0374575) discloses a power assistive device for hand rehabilitation that provides training of a combined movement of finger flexion-extension and forearm supination-pronation to a user (fig. 1A, abstract and [0060]), the power assistive device comprising most of the claim features which include: 

a plurality of actuators 5 (fig. 2, [0026]) that connect to the finger driving units and that actuate the finger driving units; 
a plurality of force sensors 4 (“load cell 4”, [0026]) that connect to the finger driving units and that detect force signals generated by movement of the finger driving units and a bottom of the hand brace (figs. 1A and 2); 
a base 6 (“cuff 6”, fig. 1A, see [0026]) that removably connects to the hand brace and that includes: a supporting structure 9 (“splint 9”, fig. 1A) that is located on a proximal end of the base and that is adapted to support a forearm of the user; 
an electromyography (EMG) sensor that is adapted to attach to fingers of the user and/or to either or both of an upper arm and the forearm of the user and that senses EMG signals generated by movement of the upper arm or the forearm of the user ([0041]); 
a processing unit 30 (fig. 7, “microcontroller”) that communicates with the hand brace and the base; wherein the EMG signals and the force signals are received and analysed by the said processing unit to determine an onset time of muscle dynamics of an upper limb of the user to provide the training of the combined movement of the finger flexion-extension ([0041]) and the forearm supination-pronation to the user ([0060]); 
but fails to teach or render obvious a plurality of finger driving units (as interpreted under 35 USC 122(f), as set forth in previous office action dated 9/30/2021); a forearm rotator that abuts the supporting structure and that includes a plurality of C-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/QUANG D THANH/Primary Examiner, Art Unit 3785